    Case: 3:19-mj-00598-MJN Doc #: 13 Filed: 08/18/20 Page: 1 of 2 PAGEID #: 35




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

THE CELLULAR TELEPHONE ASSIGNED                      :       CASE NO. 3:19MJ598
CALL NUMBER 937-541-9799 THAT IS                     :
IN THE CUSTODY OR CONTROL OF                         :       FILED UNDER SEAL
T-MOBILE                                             :

                                 NUNC PRO TUNC MOTION

       Comes now the United States, by and through the undersigned Assistant United States

Attorney for the Southern District of Ohio, in the above captioned cause, and respectfully requests

that the Court grant an order authorizing the Clerk to enter Nunc Pro Tunc Orders to correct a

scrivener’s error in previously issued orders (Docket numbers R.6, R.8, R.10) pertaining to this

case number. The Government filed motions under case number 3:19MJ598 (Docket numbers R.5,

R.7, R.9), in which the Government inadvertently identified the phone number as being (956) 730-

0321; this phone number identified in those previous motions pertained to case number

3:19MJ589. The two cases are related to the same investigation and circumstances and due to the

similarity in case numbers the phone numbers were inadvertently switched. The previously

issued orders included the Government’s scrivener’s error.

       The Government respectfully requests that the Court issue Nunc Pro Tunc Orders to correct

the scrivener’s error in this case so that all previously issued orders reflect the correct phone

number of 937-541-9799.

                                                     Respectfully submitted,

                                                     DAVID M. DEVILLERS
                                                     United States Attorney


                                                     s/Amy M. Smith
                                                     AMY M. SMITH (0081712)
                                                     Assistant United States Attorney

                                                1
Case: 3:19-mj-00598-MJN Doc #: 13 Filed: 08/18/20 Page: 2 of 2 PAGEID #: 36




                                        200 West Second Street, Suite 600
                                        Dayton, Ohio 45402
                                        (937) 225-2910
                                        Fax: (937) 225-2564
                                        Amy.smith2@usdoj.gov




                                    2
